  Case 18-17973        Doc 52     Filed 03/25/21 Entered 03/25/21 13:56:28               Desc Main
                                    Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

IN RE:                                          )       Chapter 13
                Bob Herron                      )       No. 18-17973
                Debtor.                         )
                                                )       Judge Doyle

                                       NOTICE OF MOTION
To:      See Attached Service List

       Please take notice that on the 6th day of April, 2021, at 9:30 a.m. or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Carol A. Doyle or
any Judge presiding in her stead, and present the following motion: JVM Uptown
Apartments, LLC’s Motion for Relief From The Automatic Stay As To 31 East Ogden
Avenue, Apartment No. 242, La Grange, Illinois 60525, a copy of which is attached.
       This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear and be
heard on the motion, you must do the following:
       To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and Password.
       To appear by telephone, call Zoom for Government at 1-669-254-5252 or
1-646-828-7666. Then enter the meeting ID and Password.
       Meeting ID and Password. The meeting ID for this hearing is 161 155 8289 and the
Password is Doyle742. The meeting ID and Password can also be found on the judge’s page
on the court’s website.
       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.
                                                         JVM Uptown Apartments, LLC
                                                    By: /s/ Megan M. Lazar_____________________
                                                         One of the Attorneys For Movant
Megan M. Lazar / Attorney No. 6293103
Law Offices of David K. Barhydt
2901 Butterfield Road, Oak Brook, Illinois 60523
(630) 218-4915 / support@barhydtlaw.com
                                       Certificate of Service
        I, Megan M. Lazar, an attorney, certify that I served this Notice and Motion upon all parties as
set forth in the attached Service List, from 2901 Butterfield Road, Oak Brook, Illinois 60523, on
March 25, 2021.
                                                          /s/ Megan M. Lazar________________________
Case 18-17973       Doc 52     Filed 03/25/21 Entered 03/25/21 13:56:28       Desc Main
                                 Document     Page 2 of 5



                                        Service List


Bob Herron                                       By US Mail
4002 Madison Street
Bellwood, Illinois 60104
and
1 East Ogden Avenue
Apartment No. 242
La Grange, Illinois 60525

David H. Cutler                                  By ECF Electronic Delivery
Cutler & Associates, Ltd.
4131 Main Street
Skokie, Illinois 60076
cutlerfilings@gmail.com
Attorney for Debtor

M.O. Marshall                                    By ECF Electronic Delivery
55 East Monroe Street
Suite 3850
Chicago, Illinois 60603
ecf@55chapter13.com
Bankruptcy Trustee

Patrick S Layng                                  By ECF Electronic Delivery
Office of the U.S. Trustee, Region 11
219 S Dearborn Street
Room 873
Chicago, IL 60604
USTPRegion11.ES.ECF@usdoj.gov
United States Trustee




                                             2
  Case 18-17973       Doc 52    Filed 03/25/21 Entered 03/25/21 13:56:28         Desc Main
                                  Document     Page 3 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

IN RE:                                      )       Chapter 13
                Bob Herron                  )       No. 18-17973
                Debtor.                     )
                                            )       Judge Doyle

      JVM Uptown Apartments, LLC’s Motion for Relief From The Automatic Stay
      As To 31 East Ogden Avenue, Apartment No. 242, La Grange, Illinois 60525

         Now comes JVM Uptown Apartments, LLC (“Creditor”), by and through its attorneys,

Law Offices of David K. Barhydt, and pursuant to 11 U.S.C. § 362(d)(1) and (2) and in

support of its Motion, states as follows:

         1.     On June 25, 2018, Debtor filed a voluntary petition of relief under Chapter 13

(“Petition”) and that the case is pending before this Court.

         2.     On October 30, 2020, Creditor entered into an Apartment Lease Contract

(“Lease”) with Debtor Bob Herron (“Debtor”) for the rental of the premises commonly

known as 31 East Ogden Avenue, Apartment No. 242, La Grange, Illinois 60525

(“Premises”), for a term beginning on October 30, 2020 and ending on December 6, 2021.

See Lease, Exhibit A.

         3.     Debtor does not have any ownership interest in said Premises.

         4.     On January 8, 2021, Creditor served a Ten-Day Notice of Termination of

Tenancy (“Ten-Day Notice”) to obtain possession of the Premises for violations under the

Lease related to marijuana smoking in the Premises to the extent that Debtor’s actions have

become a direct threat to the health and safety of other residents, an exception under the

current Illinois eviction moratorium pursuant to Governor’s Pritzker’s Executive Order No.

2020-72, as modified. See Ten-Day Notice, Exhibit B.



                                                3
  Case 18-17973      Doc 52     Filed 03/25/21 Entered 03/25/21 13:56:28         Desc Main
                                  Document     Page 4 of 5



       5.      On January 26, 2021, based on Debtor’s failure to vacate the Premises

pursuant to the Ten-Day Notice and without knowledge of this pending bankruptcy matter,

Creditor filed an Eviction Action (“Eviction Action”) against Debtor, Case No. 21 M4 0362, in

Cook County, Illinois, Fourth District, for possession of the Premises, along with court

courts and attorneys’ fees. See Complaint, Exhibit C. On March 8, 2021, service of process

was effectuated. See Summons and Affidavit of Process Server, Exhibit D.

       6.      Creditor did not learn of the filing of the Petition until March 17, 2021, when

Debtor appeared in court on the Eviction Case and informed Movant’s counsel of the

Petition.

       7.      As of the filing of this Motion, Debtor remains in possession of the Premises

and rent will continue to accrue until Creditor regains possession back of the Premises. See

Ledger, Exhibit E.

       8.      Based on Debtor’s default, Creditor is entitled to possession of the Premises.

       9.      This Court should grant relief from the automatic stay because Creditor is

without adequate protection of its interest in the property and is being irreparably

damaged by Debtor’s continued withholding of the Premises and non-payment of rent.

Further, Debtor does not have any ownership interest in the Premises which would provide

any equity necessary to an effective reorganization.

       10.     Annulment of the automatic stay is the proper remedy based on the

post-petition default and that had Creditor known of the Petition being filed prior to service

of the Ten-Day Notice, Creditor would have moved for and the granting of relief would have

been proper.




                                               4
  Case 18-17973      Doc 52     Filed 03/25/21 Entered 03/25/21 13:56:28          Desc Main
                                  Document     Page 5 of 5



         11.   Creditor requests that this Court order that the 14-day stay provided for

under Bankruptcy Rule 4001(a)(3) is not applicable as to Creditor.

         WHEREFORE, Creditor JVM Uptown Apartments, LLC prays that this Honorable

Court enter an order annulling the automatic stay as to permit JVM Uptown Apartments,

LLC to proceed pursuant to non-bankruptcy law against 31 East Ogden Avenue, Apartment

No. 242, La Grange, Illinois 60525, and for such other and further relief as is just and

proper.



Dated:     March 25, 2021                          Respectfully Submitted,

                                                    JVM Uptown Apartments, LLC

                                                   By: /s/ Megan M. Lazar________________


Megan M. Lazar
Law Offices of David K. Barhydt
2901 Butterfield Road
Oak Brook, Illinois 60523
(630) 218-4915
support@barhydtlaw.com
Attorney No. 6293103
Attorneys for Movant




                                               5
